The practice of exchanging tax certificates under the circumstances alleged in this case was so plainly ultra vires
under the circumstances pleaded, that no such crime as obtaining money or property of value under false pretenses could possibly have occurred within the scope of the facts alleged in the *Page 837 
indictment. The allegations of the indictment, at most, make out a ground for ordinary civil relief against those who are charged with unlawfully receiving city tax certificates by virtue of the transaction complained of, for example, by means of a chancery suit filed by a taxpayer for an accounting to compel the responsible parties to return the certificates, or their value, to the City Treasury. See: Thomas v. Carlton, 106 Fla. 648, 143 Sou. Rep. 780; First National Bank v. H.H. Filer and others,107 Fla. 526, 145 Sou. Rep. 204.